Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/20, 04/02/20, 03/31/20 and 01/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display controlling unit”, “a control unit”, in claims 1-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitations “a display controlling unit”, “a control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a display controlling unit”, “a control unit” coupled with functional language “that causes”, “that sets”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a display controlling unit”, and “a control unit” are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 13-14 and their corresponding descriptions in the specification (Paragraphs 0315-0322; Figures 1 and 13-15 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


4.) Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within Claims 12 and 29 explicitly recite “A program for causing a computer to execute a process”. Thus, only a “program” per se is actually claimed with the “computer” being intended use. Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claims 12 and 29 are non-statutory under 35 U.S.C. §101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.) Claim(s) 1-2, 5-9, 11-17, 19 and 26-29 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Kudo et al.  (US Pub No.: 2016/0286189A1).

With regard to Claim 1, Kudo et al. disclose an image processing device (See imaging apparatus that includes an image processing unit, Abstract and Figure 12), comprising: 
a display controlling unit that causes, while taking, as cutout images, regions different from each other in a plurality of images (After the imaging, the imaging processing unit 101 respectively cuts out necessary partial regions from two images, and composes the cut-out partial regions, Paragraph 0061 and Figure 3) for synthesis whose imaging conditions (switching of imaging effects) are different from each other (When operated by the user, the dial operation unit 135 instructs the boundary setting unit 103 to change the position of a boundary line constituent point being selected. When operated by the user, the cross key 136 instructs the boundary setting unit 103 to change, for example, the position of the central point of the partial region. When operated by the user, the image effect switch button 137 instructs the control unit 102 to change the kinds of image effects to be applied to the inside and outside of the partial region, Paragraph 0090), a boundary line (See boundary line, Paragraphs 0090, 0097), which relates to a blend process to be performed when a plurality of the cutout images is synthesized to generate a recording image (The partial regions inside and outside the boundary line 1414 may be displayed in a clearly distinguishable manner. For example, the through-image in the partial region inside the boundary line 1414 targeted for image processing may be clearly displayed, and a semitransparent gray image may be laid over the through-image in the partial region outside the boundary line 1414, Paragraphs 0104-0106 and Figure 17), to be displayed and causes the displaying of at least one of the boundary lines from among a plurality of the boundary lines to be changed in response to an operation by a user (Multiple boundary lines are set by the user, Paragraphs 0053-0059 and 0084. The display unit 109 displays the boundary line so that the boundary line can be visually recognized by the user. A touch panel may be formed in the display unit 109, Paragraph 0091. A boundary line 1414 in the present embodiment is formed by connecting all the boundary line constituent points 1413. Although 12 segments are arranged at equal angles and intervals here, the present invention is not limited to this. For example, 6 segments may be radially arranged at equal angles and intervals, or the number of segments may be changeable, Paragraph 0097). 

Regarding Claim 2, Kudo et al. disclose the image processing device according to claim 1, wherein the display controlling unit moves a display position of the boundary line or inclines the boundary line in response to an operation by the user ( The cross key 136 functions as an operation unit for changing the position of the central point 1411. If the cross key 136 is operated, the central point 1411 moves up and down and right and left. In response to the movement of the central point 1411, the radial segments A to P and the boundary line constituent points 1413 move up and down and right and left without changing their relative positions. That is, the partial region surrounded by the boundary line 1414 moves without changing its shape. When the boundary line 1414 projects from the image range seen in the display unit 109 or the electronic viewfinder 138 due to the movement of the central point 1411, the boundary line constituent points 1413 are automatically moved toward the inside of the segments A to P (from white circles to black circles in the drawing) as shown in a screen 1501 in FIG. 15. As a result, the boundary line constituent points 1413 are located at the edge of the display unit 109 or the electronic viewfinder 138. Therefore, the boundary line 1414 is always displayed within the display unit 109 or the electronic viewfinder 138, Paragraph 0102 and Figure 15). 

In regard to Claim 5, Kudo et al. disclose the image processing device according to claim 1, wherein 
the image processing device is an imaging device (See imaging apparatus 100 that has an image sensor for capturing an image, Paragraphs 0085-0086; Figure 12); and 
the display controlling unit causes the boundary line to be displayed in an overlapping relationship with an image captured through an imaging lens of the imaging device (The imaging device includes a photography lens, Paragraph 0086 and Figure 12. When the photography mode is set to the partial region processing mode, the processing proceeds to step S1811. In step S1811, the imaging apparatus 100 superimposes and displays a boundary line on the through-image, Paragraph 0110). 

Regarding Claim 6, Kudo et al. disclose the image processing device according to claim 5, wherein the display controlling unit changes the boundary line on a basis of at least one of focal length information indicative of a focal length of the imaging lens and detection angle information indicative of a rotation angle of the imaging device (The rotation amount of the dial operation unit 105 indicated by the horizontal axis in FIG. 5 indicates predetermined rotation angle. If this predetermined rotation angle is, for example, 10.degree., the rotation amount increases one by one whenever the dial operation unit 105 rotates 10.degree.. The boundary line position indicated by the vertical axis in FIG. 5 corresponds to the position from the origin of the boundary line. The position of the origin is changed in accordance with, for example, the posture of the imaging apparatus, Paragraphs 0056-0057). 

With regard to Claim 7, Kudo et al. disclose the image processing device according to claim 6, wherein the display controlling unit changes a display position and an inclination of the boundary line such that a relative positional relationship between an imaging object on the image and the boundary line is maintained (As discussed above, the rotation amount of the dial operation unit 105 indicated by the horizontal axis in FIG. 5 indicates predetermined rotation angle. If this predetermined rotation angle is, for example, 10.degree., the rotation amount increases one by one whenever the dial operation unit 105 rotates 10.degree.. The boundary line position indicated by the vertical axis in FIG. 5 corresponds to the position from the origin of the boundary line. The position of the origin is changed in accordance with, for example, the posture of the imaging apparatus, Paragraphs 0056-0057).

In regard to Claim 8, Kudo et al. disclose the image processing device according to claim 6, wherein the display controlling unit changes the boundary line where the rotation angle changes by a predetermined value or more (The rotation amount of the dial operation unit 105 indicated by the horizontal axis in FIG. 5 indicates predetermined rotation angle. If this predetermined rotation angle is, for example, 10.degree., the rotation amount increases one by one (predetermined value or more) whenever the dial operation unit 105 rotates 10.degree.. The boundary line position indicated by the vertical axis in FIG. 5 corresponds to the position from the origin of the boundary line. The position of the origin is changed in accordance with, for example, the posture of the imaging apparatus, Paragraphs 0056-0057).. 


Regarding Claim 9, Kudo et al. disclose the image processing device according to claim 5, wherein the image is a through image (When the photography mode is set to the partial region processing mode, the processing proceeds to step S1811. In step S1811, the imaging apparatus 100 superimposes and displays a boundary line on the through-image, Paragraphs 0104, 0109-0110). 

With regard to method Claim 11 and computer program storing Claim 12, these claims correspond to device claim 1 and are rejected as discussed in the above rejection to device claim 1 (Also see Paragraph 0122 of Kudo et al.). 

Regarding Claim 13, Kudo et al. disclose an imaging device (See imaging apparatus that includes an image processing unit, Abstract and Figure 12), comprising: 
a display controlling unit that changes overlapping display information to be displayed in an overlapping relationship with an image captured through an imaging lens of the imaging device on a basis of at least one of focal length information indicative of a focal length of the imaging lens and detection angle information indicative of a rotation angle of the imaging device (The imaging device includes a photography lens, Paragraph 0086 and Figure 12. When the photography mode is set to the partial region processing mode, the processing proceeds to step S1811. In step S1811, the imaging apparatus 100 superimposes and displays a boundary line on the through-image, Paragraph 0110. The rotation amount of the dial operation unit 105 indicated by the horizontal axis in FIG. 5 indicates predetermined rotation angle. If this predetermined rotation angle is, for example, 10.degree., the rotation amount increases one by one whenever the dial operation unit 105 rotates 10.degree.. The boundary line position indicated by the vertical axis in FIG. 5 corresponds to the position from the origin of the boundary line. The position of the origin is changed in accordance with, for example, the posture of the imaging apparatus, Paragraphs 0056-0057). 

Regarding Claim 14, Kudo et la. disclose the imaging device according to claim 13, wherein the display controlling unit changes a display position and an inclination of the overlapping display information such that a relative positional relationship between an imaging object on the image and the overlapping display information is maintained (As discussed above, the rotation amount of the dial operation unit 105 indicated by the horizontal axis in FIG. 5 indicates predetermined rotation angle. If this predetermined rotation angle is, for example, 10.degree., the rotation amount increases one by one whenever the dial operation unit 105 rotates 10.degree.. The boundary line position indicated by the vertical axis in FIG. 5 corresponds to the position from the origin of the boundary line. The position of the origin is changed in accordance with, for example, the posture of the imaging apparatus, Paragraphs 0056-0057).
 
In regard to Claim 15, Kudo et al. disclose the imaging device according to claim 13, wherein the image is a through image (When the photography mode is set to the partial region processing mode, the processing proceeds to step S1811. In step S1811, the imaging apparatus 100 superimposes and displays a boundary line on the through-image, Paragraphs 0104, 0109-0110).

Regarding Claim 16, Kudo et al. disclose the imaging device according to claim 13, wherein the overlapping display information is information including a boundary line that divides the image into a plurality of divisional regions (After the imaging, the imaging processing unit 101 respectively cuts out necessary partial regions from two images, and composes the cut-out partial regions, Paragraph 0061 and Figure 3. The partial regions inside and outside the boundary line 1414 may be displayed in a clearly distinguishable manner. For example, the through-image in the partial region inside the boundary line 1414 targeted for image processing may be clearly displayed, and a semitransparent gray image may be laid over the through-image in the partial region outside the boundary line 1414, Paragraphs 0104-0106 and Figure 17). 

With regard to Claim 17, Kudo et al. disclose the imaging device according to claim 16, wherein the display controlling unit moves the display position of the overlapping display information or inclines the overlapping display information, in response to an operation by a user (Multiple boundary lines are set by the user, Paragraphs 0053-0059 and 0084. The display unit 109 displays the boundary line so that the boundary line can be visually recognized by the user. A touch panel may be formed in the display unit 109, Paragraph 0091. A boundary line 1414 in the present embodiment is formed by connecting all the boundary line constituent points 1413. Although 12 segments are arranged at equal angles and intervals here, the present invention is not limited to this. For example, 6 segments may be radially arranged at equal angles and intervals, or the number of segments may be changeable, Paragraph 0097) 

Regarding Claim 19, Kudo et al. disclose he imaging device according to claim 16, further comprising: 
a control unit that sets an imaging condition (changing of image effects) for each of the plurality of the divisional regions (When operated by the user, the dial operation unit 135 instructs the boundary setting unit 103 to change the position of a boundary line constituent point being selected. When operated by the user, the cross key 136 instructs the boundary setting unit 103 to change, for example, the position of the central point of the partial region. When operated by the user, the image effect switch button 137 instructs the control unit 102 to change the kinds of image effects to be applied to the inside and outside of the partial region, Paragraph 0090). 




In regard to Claim 26, Kudo et al. disclose the imaging device according to claim 13, wherein the display controlling unit changes the overlapping display information where the rotation angle changes by a predetermined value or more (The rotation amount of the dial operation unit 105 indicated by the horizontal axis in FIG. 5 indicates predetermined rotation angle. If this predetermined rotation angle is, for example, 10.degree., the rotation amount increases one by one (predetermined value or more) whenever the dial operation unit 105 rotates 10.degree.. The boundary line position indicated by the vertical axis in FIG. 5 corresponds to the position from the origin of the boundary line. The position of the origin is changed in accordance with, for example, the posture of the imaging apparatus, Paragraphs 0056-0057).. 


With regard to Claim 27, Kudo et al. disclose the imaging device according to claim 13, wherein, where a display position of the overlapping display information after change is a position outside the image, the display controlling unit causes the overlapping display information to be displayed in a proximity of the display position in the image (The partial regions inside and outside the boundary line 1414 may be displayed in a clearly distinguishable manner. For example, the through-image in the partial region inside the boundary line 1414 targeted for image processing may be clearly displayed, and a semitransparent gray image may be laid over the through-image in the partial region outside the boundary line 1414, Paragraphs 0104-0106 and Figure 17).  

With regard to method Claim 28 and computer program storing Claim 29, these claims correspond to device claim 13 and are rejected as discussed in the above rejection to device claim 13 (Also see Paragraph 0122 of Kudo et al.). 



6.) Allowable Subject Matter
Claims 3-4, 10, 18, 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697